ICJ_110_UseOfForce_SCG_NLD_2004-12-15_JUD_01_PO_04_FR.txt. 1074

OPINION INDIVIDUELLE DE M. LE JUGE KOOIJMANS
[Traduction]

Raison pour laquelle il est joint une opinion individuelle à la déclaration com-
mune — Question de la compétence prima facie dans les ordonnances de 1999
sur la demande en indication de mesures conservatoires — La position de la
Yougoslavie pendant la période 1992-2000 n'est pas clairement établie dans
l'arrêt — Conséquences pour les autres affaires pendantes auxquelles le deman-
deur est partie — La cour ne tient pas compte de l’obligation de cohérence avec
la jurisprudence à laquelle elle est tenue.

Choix qui s'offrent à la Cour — Rejet in limine litis — Incohérence du
demandeur à l'égard des chefs de compétence — La requête ne répond plus aux
prescriptions du paragraphe 2 de l’article 38 du Règlement de la Cour — Pou-
voirs inhérents de la Cour de rayer l'affaire du rôle général — Politique judi-
ciaire et bonne administration de la justice.

1. J’ai souscrit avec une totale conviction à la déclaration commune de
sept membres de la Cour. Je suis très fermement d’avis que la Cour, dans
le présent arrêt, n’a pas obéi aux critères présidant à une bonne adminis-
tration de la justice qui sont définis au paragraphe 3 de ladite déclaration
commune quand elle adopte pour thèse que la Serbie-et-Monténégro n’a
pas accès à la Cour et que celle-ci, par voie de conséquence, n’a pas com-
pétence ratione personae.

2. L’avis que j’exprime ainsi peut sembler quelque peu surprenant à
ceux qui se souviennent de l’opinion individuelle que j'ai jointe aux
ordonnances rendues dans les mêmes affaires par la Cour le 2 juin 1999
sur les demandes en indication de mesures conservatoires. J’ai dit alors
que la Cour, en retenant prima facie un défaut de compétence ratione
temporis, manquait de logique (Licéité de l'emploi de la force ( Yougo-
slavie c. Pays-Bas), mesures conservatoires, C.IJ. Recueil 1999 (1),
p. 591, par. 2).

J’estimais que les décisions prises en 1992 par les organes compétents
de Organisation des Nations Unies au sujet du maintien de la qualité de
Membre de la République fédérale de Yougoslavie et des événements qui
avaient suivi suscitaient des doutes sérieux sur la possibilité pour la
République fédérale de Yougoslavie d’accepter la juridiction obligatoire
de la Cour en tant que partie au Statut, et que ces doutes, en toute lo-
gique, donnaient avant toute autre interrogation la réponse à la question
de la compétence de la Cour. Je pensais donc que, aux fins de conclure
qu’elle n’avait pas compétence prima facie, la Cour aurait dû se fonder
sur l’idée qu’il n’était pas certain que le demandeur avait qualité pour
ester devant elle et qu’il y avait donc défaut de compétence ratione per-
sonae plutôt que défaut de compétence ratione temporis. (J’estimais,
conformément à la conclusion de la Cour, que celle-ci n’avait pas com-

67
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1075

pétence prima facie à l'égard de la convention sur le génocide, mais il
s'agissait de compétence ratione materiae.)

3. La Cour a adopté une autre démarche que celle que j’avais préco-
nisée. Elle a opté pour une démarche qui, à mon avis, était défendable et
solide en droit, même si, du point de vue de la logique, ma préférence
allait à une autre solution (voir le paragraphe 30 de mon opinion). A pré-
sent, la Cour a renoncé à la démarche adoptée en 1999 en faveur de celle
que j'avais préconisée à l’époque (voir arrêt, par. 45). Cependant, loin
de me réjouir, ce changement d’attitude me préoccupe pour un certain
nombre de raisons qui sont évoquées dans la déclaration commune et
que je vais développer dans les paragraphes qui suivent.

4, Premièrement, en 1999, je n’ai certainement pas considéré que la
question de la compétence ratione personae de la Cour était réglée
d’avance. J’ai dit expressément ceci: «Je ne soutiens pas une minute que
la Cour aurait d’ores et déjà dû, au stade actuel de la procédure, se pro-
noncer définitivement sur une question que j’ai plus haut qualifiée d’épi-
neuse.» (Licéité de l'emploi de la force (Yougoslavie c. Pays-Bas), me-
sures conservatoires, C.IJ. Recueil 1999 (I), p. 595, par. 21.) Et j'ai
poursuivi en indiquant que le dossier consacré à cette question contro-
versée de savoir si la République fédérale de Yougoslavie héritait de la
qualité de Membre au sein de l'Organisation des Nations Unies était
plein de complications juridiques, et qu’à mon avis le statut juridique de
la République fédérale de Yougoslavie exigeait une analyse et une évalua-
tion approfondies et attentives à un stade ultérieur de la procédure (ibid.,
p. 595, par. 21 et 22). Toutefois, la Cour n’emporte pas mon adhésion
dans le présent arrêt quand elle conclut que cette analyse et cette évalua-
tion ont démontré de manière convaincante que les événements de 2000
ont «clarifié la situation juridique, jusque-là indéterminée, quant au sta-
tut de la République fédérale de Yougoslavie vis-à-vis de l'Organisation
des Nations Unies» (par. 78). Cette conclusion est indéniablement exacte
pour ce qui est de la situation postérieurement à l’admission de la Répu-
blique fédérale de Yougoslavie à l'Organisation des Nations Unies (car
cette admission a bel et bien mis un terme à la situation sui generis de la
République fédérale de Yougoslavie vis-à-vis de l'Organisation des
Nations Unies), mais l’arrêt n’indique cependant pas clairement quels
étaient les effets juridiques de la situation dite «indéterminée» pendant la
période allant de 1992 à 2000. Le lecteur doit se contenter d’une affirma-
tion — qui, en soi, n’est pas incontestable — et qui est celle-ci: la situa-
tion sui generis de la République fédérale de Yougoslavie ne pouvait être
regardée comme équivalant à la qualité de Membre de l'Organisation
(par. 77).

5. La conclusion formulée par la Cour ne semble pas reposer sur une
analyse et une évaluation approfondies et attentives portant notamment
sur les effets juridiques des déclarations faites et des positions adoptées
par la République fédérale de Yougoslavie avant 2000, en particulier de
la note qu'elle a adressée le 27 avril 1992 a l’Organisation des
Nations Unies, dans laquelle elle s’engageait unilatéralement — certes sur

68
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1076

le fondement de la présomption de continuité de la «personnalité inter-
nationale de la Yougoslavie» — à exercer tous les droits conférés à la
République fédérative socialiste de Yougoslavie et à s’acquitter de toutes
les obligations assumées par cette dernière dans ses relations internatio-
nales, y compris en ce qui concernait son appartenance à toutes les orga-
nisations internationales et sa participation à tous les traités internatio-
naux que la Yougoslavie avait ratifiés ou auxquels elle avait adhéré. Ces
engagements sont-ils devenus sans objet (du moins partiellement), sim-
plement du fait de l’admission en tant que nouveau Membre à l’Organi-
sation des Nations Unies et de la disparition de la présomption de conti-
nuité qui accompagne implicitement l'admission; et, si les engagements
sont bien désormais sans objet, quels en sont les motifs? Les «épais
nuages qui se sont amoncelés sur la question de savoir si la Yougoslavie a
ou non la qualité de Membre des Nations Unies» (c’est la formule que j'ai
employée au paragraphe 27 de mon opinion de 1999) ont-ils été entière-
ment dissipés par la décision tardive de la République fédérale de You-
goslavie d’agir en qualité d’Etat successeur de la République fédérative
socialiste de Yougoslavie, décision qui la laissait ainsi dans un vide juri-
dique pour la période allant de 1992 à 2000 en ce qui concerne sa relation
vis-à-vis de l'Organisation des Nations Unies et donc sa participation à
certains traités, en particulier la convention sur le génocide? L’arrét ne
fournit pas beaucoup d’éclaircissements au lecteur sur ce point.

6. Deuxièmement, s’agissant des conséquences éventuelles des ordon-
nances de 1999 sur d’autres instances portées devant la Cour, en particu-
lier l’affaire de 1993 relative à l’ Application de la convention pour la
prévention et la répression du crime de génocide (Bosnie-Herzégovine
c. Serbie-et-Monténégro), il y a lieu de dire que, en 1999, tant le deman-
deur que les défendeurs (à l’exception peut-être du Portugal) considé-
raient être parties à la convention sur le génocide, ce que la Cour avait
retenu en 1996 comme étant la seule base de compétence en ladite affaire.
Il n’était pas possible de prévoir alors que les ordonnances rendues dans
les présentes affaires auraient des conséquences sur l’affaire relative à la
Convention sur le génocide et l’enchaînement n’était d’ailleurs nullement
probable.

7. La situation a changé du tout au tout en 2000, avec l’arrivée au
pouvoir d’un nouveau gouvernement à Belgrade. Ce gouvernement ne
considère plus que la République fédérale de Yougoslavie assure la conti-
nuité de l’ex-République fédérative socialiste de Yougoslavie et il décide
de présenter une demande d’admission à l’Organisation des Nations Unies
en tant qu’Etat successeur. De surcroît, ce gouvernement est d’avis que,
au moment où elle commence d'exister en 1992, la République fédérale
de Yougoslavie n’est pas partie à la convention sur le génocide et
ne devient partie à ladite convention qu'après y avoir adhéré le 6 mars
2001.

8. Cette nouvelle conception de la situation à Belgrade conduit le gou-
vernement à soumettre à la Cour une demande en revision de l’arrêt du
11 juillet 1996 sur les exceptions préliminaires en l’affaire relative à la

69
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1077

Convention sur le génocide, sur la base des «faits nouvellement décou-
verts» qui sont indiqués au paragraphe précédent.

Par arrêt du 3 février 2003, la Cour a décidé de rejeter la requête en
revision déposée par la République fédérale de Yougoslavie, décision à
laquelle je n’ai pas pris part. Ainsi qu’il est rappelé au paragraphe 10 de
la déclaration commune, la Cour a dit que «[ila résolution 47/1 ne portait
notamment pas atteinte au droit de la RFY d’ester devant la Cour ... dans
les conditions fixées par le Statut» et que l’admission de la République
fédérale de Yougoslavie à l'Organisation des Nations Unies, en 2000, ne
pouvait avoir modifié rétroactivement la situation sui generis dans laquelle
elle se trouvait vis-à-vis de l'Organisation pendant la période 1992-2000
(Demande en revision de l'arrêt du 11 juillet 1996 en l'affaire relative à
lApplication de la convention pour la prévention et la répression du
crime de génocide (Bosnie-Herzégovine c. Yougoslavie), exceptions pré-
liminaires ( Yougoslavie c. Bosnie-Herzégovine), C.J. Recueil 2003,
p. 31, par. 70 et 71).

9. La Serbie-et-Monténégro formule en l’affaire de la Demande en
revision et dans les présentes instances pratiquement la même thèse, éta-
blissant par là un lien étroit entre l’affaire relative à la Convention sur le
génocide et celles-ci. Ce lien n’existait pas lors des phases antérieures de la
procédure en ces instances. Il est donc d’autant plus remarquable que la
Cour, bien que ce lien soit à présent indéniable, ait adopté dans son arrêt
actuel une démarche qui ne correspond pas à celle qu’elle a adoptée
en 1999 et en 2003, et qui a inévitablement des conséquences pour
l'affaire relative à la Convention sur le génocide.

Quand la Cour dit qu’elle «ne peut refuser de connaître d’une affaire
simplement ... en raison des conséquences que son arrêt pourrait avoir
dans une autre instance» (arrêt, par. 39), ce peut être exact en général,
mais cette règle est à considérer ici comme étant dénuée de la prudence et
de la circonspection qui s’imposent dès lors qu’il existe plusieurs choix
possibles.

10. Troisièmement, les décisions rendues par la Cour dans les ordon-
nances de 1999 sur les demandes en indication de mesures conservatoires
et dans l’arrêt de 2003 en l’affaire de la Demande en revision ainsi que
leurs motivations font partie de la jurisprudence de la Cour. Ainsi que
nous le disons dans la déclaration commune, «[I]a cohérence est l’essence
méme des motivations judiciaires». A mon avis, cette cohérence des moti-
vations dans la jurisprudence de la Cour revét une importance primor-
diale et l’emporte sur toute réticence que je pourrais éprouver actuelle-
ment ou que j’ai pu éprouver par le passé à l’égard de chacun des
arguments avancés, pour autant que je ne les trouve pas juridiquement
indéfendables.

11. Je ne trouve pas juridiquement indéfendable la motivation de la
Cour dans les présentes affaires, mais j’ai à certains égards de sérieux
doutes quant à son bien-fondé; en outre, pour les raisons exposées dans
la déclaration commune et dans les paragraphes précédents, j’estime que
ladite motivation n’est pas valable du point de vue judiciaire. Ce qui me

70
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1078

semblait être un fondement logique pour établir qu’il y a défaut de com-
pétence prima facie ne peut pas être automatiquement un fondement
solide pour trancher définitivement la question de la compétence.

* * *

12. Les vues que j’ai exprimées dans l’opinion individuelle que j'ai
jointe aux ordonnances de 1999 sur les demandes en indication de me-
sures conservatoires et la conception que j’en ai aujourd’hui, dans les
circonstances actuelles, ne sont cependant pas la seule raison pour la-
quelle j’ai jugé nécessaire de joindre une opinion individuelle à la décla-
ration commune. Je tiens aussi à dire quelle est, parmi les possibilités de
choix offertes à la Cour et indiquées au paragraphe 2 de la déclaration
commune, celle qui, à mon sens, eût été la plus appropriée.

13. Ces possibilités étaient au nombre de trois. La première est celle
que la Cour retient dans son arrêt et elle repose sur des considérations
relatives à sa compétence ratione personae. La deuxième est la démarche
adoptée par la Cour en 1999, qui était fondée sur un défaut de compé-
tence prima facie, s'agissant alors de compétence ratione temporis et de
compétence ratione materiae.

La troisième possibilité aurait consisté à rejeter la demande
in limine litis. Elle est explicitement écartée dans l’arrêt, mais c’est l’op-
tion que j'aurais retenue. J’estime donc utile d’exposer mes vues à ce
sujet; elles ne sont pas nécessairement partagées par certains collègues
signataires de la déclaration commune qui auraient peut-être opté pour la
deuxième possibilité, laquelle est également plausible et concevable pour
des raisons valables, mais au sujet de laquelle la Cour ne s’est pas expres-
sément prononcée.

14. La possibilité du rejet in limine litis se présente logiquement avant
les deux autres et c’est donc à juste titre que la Cour l’examine en pre-
mier. De même, la question pertinente est définie à juste titre comme
étant celle

«de savoir si, à la lumière des assertions ... du demandeur et des
prétentions de chacun des Etats défendeurs, la Cour devrait décider
de rejeter l’affaire in limine litis, sans examiner plus avant si, dans
les circonstances de l’espèce, elle a ou non compétence» (arrêt,
par. 29).

15. Je n’ai pas l’intention d’examiner tous les arguments avancés par la
Cour dans la partie pertinente de l’arrêt (par. 27-43), qui consiste princi-
palement à répondre aux affirmations des défendeurs. A plusieurs égards,
je souscris à ce que dit la Cour; c’est notamment le cas lorsqu'elle
déclare: «[D]ans certaines circonstances, celle-ci [la Cour] peut, de sa
propre initiative, mettre un terme à la procédure en une affaire donnée. »
(Par. 32.) Toutefois, je suis d’avis que la Cour s’est abstenue d’exercer
d'office cette compétence de manière mirement réfléchie et qu’elle s’est
bornée de façon regrettable à répondre avant tout aux arguments des

71
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1079

Parties afin de conclure finalement que «[pJour tous ces motifs, [elle] ne
peut rayer du rôle les affaires ..., ou prendre une décision qui mettrait fin
à ces affaires in limine litis» (par. 43). La Cour a bien dit expressément
qu’elle se pencherait non seulement sur les arguments des Parties, mais
aussi «sur toute autre question de droit qu’elle estimera[it] pertinent
d’examiner» (par. 26); or, il n’y a pratiquement rien qui prouve qu’elle a
vraiment suivi cette voie. Dans les paragraphes qui suivent, je vais tenter
de démontrer que cette démarche eût cependant été la plus appropriée.

16. Dans ses conclusions finales, la Serbie-et-Monténégro a demandé à
la Cour de «statuer sur sa compétence ratione personae en les présentes
affaires» (CR 2004/23, p. 38). Une telle demande est extrêmement inusi-
tée. Normalement, le demandeur prie la Cour de dire gw’elle a compé-
tence, et non pas de déterminer si elle a ou non compétence.

17. La première fois que la Serbie-et-Monténégro a prié la Cour de se
prononcer sur sa compétence remonte au 20 décembre 2002, lorsqu’elle a
soumis ses observations écrites sur les exceptions préliminaires des défen-
deurs. Dans lesdites observations, la Serbie-et-Monténégro a déclaré
sommairement que, au moment du dépôt de ses requêtes en 1999, elle
n’était partie ni au Statut ni à la convention sur le génocide, faisant
entendre par là que la Cour ne pouvait fonder sa compétence ni sur le
paragraphe 2 de l’article 36 du Statut ni sur l’article IX de la convention
sur le génocide, c’est-à-dire les bases de compétence qu’elle avait invo-
quées dans ses requêtes de 1999.

18. Dans une lettre adressée à la Cour le 28 février 2003, la Serbie-
et-Monténégro a déclaré expressément que ses observations écrites ne
constituaient pas une notification de désistement, et elle a de nouveau
prié la Cour de statuer sur sa compétence «à la lumière des arguments
avancés dans ses observations écrites». Ce qui est frappant — bien que
cela ne soit peut-être pas surprenant au vu de la tactique judiciaire adop-
tée par la Serbie-et-Monténégro à l’égard des différentes affaires portées
devant la Cour auxquelles elle est partie en qualité de demandeur ou
de défendeur — c’est que ces observations ne mentionnaient aucune
autre base de compétence à la place de celles qui ont été invoquées
en 1999 mais auxquelles le demandeur renongait.

19. Ce n’est qu’à l’audience que le demandeur a soulevé la «question
clé» de savoir si la situation sui generis vis-à-vis de l'Organisation des
Nations Unies (évoquée par la Cour dans l’arrêt du 3 février 2003 en
l'affaire de la Demande en revision, c’est-à-dire trois semaines avant que
la lettre rappelée ci-dessus fût envoyée à la Cour) aurait pu établir le lien
entre le nouvel Etat et les traités internationaux, en particulier le Statut
de la Cour et la convention sur le génocide. Il convient de relever à ce
sujet que l’agent de la Serbie-et-Monténégro n’a formulé aucune sugges-
tion quant à la manière dont ce lien aurait pu être établi. Il s’est contenté
de déclarer que la question appelait une réponse définitive et que seule
une décision de la Cour pouvait apporter la lumière. «Si la Cour rendait
un arrêt sur la compétence fondé sur la détermination de la situation de
la RFY entre 1992 et 2000, cela pourrait constituer un point d'ancrage,

72
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1080

lequel nous permettrait de nous orienter.» (CR 2004/14, p. 26-27, par. 63-
64; les italiques sont de moi.)

20. Le paragraphe 2 de l’article 38 du Règlement de la Cour dispose
notamment que «[l]a requête indique autant que possible les moyens de
droit sur lesquels le demandeur prétend fonder la compétence de la
Cour» (les italiques sont de moi). Les requêtes du 29 avril 1999 satisfai-
saient à cette condition puisqu'elles faisaient expressément état du para-
graphe 2 de l’article 36 du Statut et de l’article IX de la convention sur le
génocide (lesdites requêtes ont été complétées, dans les affaires intro-
duites contre la Belgique et les Pays-Bas, par la lettre en date du 12 mai
1999 rappelant les clauses compromissoires des deux conventions bila-
térales de 1930 et de 1931 conclues avec chacun de ces deux pays).

Dans ses observations écrites déposées le 20 décembre 2002, le deman-
deur a renoncé à ces chefs de compétence qu’il ne considérait plus comme
pertinents à la date du dépôt des requêtes, et ne les a pas remplacées par
une autre base de compétence de la Cour (lesdites observations sont
muettes sur les deux traités bilatéraux).

21. Dans ces conditions, les requêtes de la Serbie-et-Monténégro, com-
plétées par ses observations écrites du 20 décembre 2002, ne répondent
plus à la première condition posée au paragraphe 2 de l’article 38 du
Règlement de la Cour. Toutefois, ce fait ne fournit pas à lui seul à la
Cour un motif lui permettant de rayer les affaires du rôle. La disposition
précisant que la requête doit indiquer les moyens de droit sur lesquels est
fondée la compétence de la Cour a été insérée en 1936; c’est pour faire la
distinction entre les conditions énoncées au paragraphe 2 et les prescrip-
tions du paragraphe 1 qui ont été dictées par le Statut lui-même que
l’expression «autant que possible» a été employée (voir G. Guyomar,
Commentaire du Règlement de la Cour internationale de Justice, 1983,
p. 234 et suiv.). Par opposition aux conditions énoncées au paragraphe 1,
linobservation des prescriptions du paragraphe 2 n’entraine pas eo ipso
Pirrecevabilité de la requête. Ces conditions «n’étaient demandées aux
Parties par la Cour que parce qu’elles lui étaient utiles, mais cette demande
constituait une simple recommandation» (ibid, p. 235). Rosenne est lui
aussi d’avis qu’«une requête ne doit pas être rejetée in limine uniquement
parce que l’indication [des bases de compétence] fait défaut» (The Law
and Practice of the International Court 1920-1996, 1997, p. 705).

22. Toutefois, quand la Serbie-et-Monténégro dit que seul le désiste-
ment prévu aux articles 88 et 89 du Règlement de la Cour peut entraîner
la radiation d’une affaire du rôle sans qu’il y ait d’arrét rendu sur la com-
pétence ni sur le fond (CR 2004/14, p. 18, par. 29), elle a tort. Le fait que
le Règlement parle uniquement de radiation opérée par un acte unilatéral
du demandeur (art. 89) ou par une action conjointe des parties (art. 88)
ne saurait priver la Cour du pouvoir inhérent qu’elle détient, parce
qu’elle est maîtresse de sa propre procédure, de rayer d’office une affaire
du rôle. Ce principe est reconnu également par Rosenne qui, à ce sujet,
évoque les pouvoirs généraux que les articles 36 et 48 du Statut confèrent

73
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1081

à la Cour (Rosenne, op. cit., p. 1478). Ce pouvoir est lié non à l’intention
des parties mais à la tâche judiciaire incombant à la Cour, comme le
confirme la motivation qu’elle énonce dans les ordonnances rendues dans
les instances introduites par la République fédérale de Yougoslavie contre
l'Espagne et les Etats-Unis d'Amérique; la Cour dit alors en effet que,

«dans un système de juridiction consensuelle, maintenir au rôle
général une affaire sur laquelle il apparaît certain que la Cour ne
pourra se prononcer au fond ne participerait assurément pas d’une
bonne administration de la justice» (Licéité de l'emploi de la force
(Yougoslavie c. Espagne), mesures conservatoires, C.I.J. Recueil
1999 (IT), p. 773, par. 35; les italiques sont de moi).

La Cour doit exercer ce pouvoir avec parcimonie et seulement comme un
instrument de politique judiciaire afin de préserver l’intégrité de sa pro-
cédure. Les présentes affaires sont toutefois sans précédent et peuvent
véritablement être qualifiées d’exceptionnelles.

23. A mon avis, la Cour était tout à fait fondée à rendre pareille déci-
sion dans les présentes affaires puisque le demandeur ne lui avait fourni
aucune information plausible concernant la base de sa compétence. Ce
n’est pas la Cour qui doit établir, dans la phase préliminaire d’une
affaire, si elle a ou non compétence lorsque le demandeur ne démontre
pas de manière convaincante quelle pourrait être la base de cette compé-
tence, une fois qu’il a reconnu expressément que les motifs qu’il a invo-
qués initialement ne sont plus valides. Ce n’est pas non plus à la Cour
d’indiquer à une partie qui demande des éclaircissements sur une obser-
vation émanant de la Cour, dans un arrêt rendu dans une autre affaire à
laquelle ladite partie était aussi partie, «un point d’ancrage, lequel [lui]
permettrait de [s’]orienter», car cela équivaudrait à rendre un avis consul-
tatif ou à procéder à l’interprétation d’un arrêt dans des circonstances et
des conditions non prévues par le Statut.

24. Une partie ne témoigne pas à la Cour le respect qu’elle lui doit
quand elle ne lui fournit aucun argument de fond à l’appui de son éven-
tuelle compétence alors qu’elle lui retire expressément les bases de com-
pétence qu’elle avait précédemment invoquées. Il n’est pas conforme à
l'opportunité judiciaire ni à la bonne administration de la justice de
rendre un arrêt pleinement motivé sur la compétence quand le deman-
deur fonde la requête présentée à cette fin sur des bases qui ne peuvent
être qualifiées que d’insuffisantes. Le demandeur peut alors être pris au
mot et s’entendre dire qu’il n’existe pas de base de compétence reconnue
ni généralement acceptée.

25. Au second tour de plaidoiries, l’agent de la France a déclaré que

«[cle n’[était] pas à la partie contre laquelle la requête est dirigée de
faire la preuve qu’il n’existe aucun titre de compétence, ce qui la
conduirait — et ce serait absurde de le lui demander — à s'interroger
d'office sur tous les titres possibles» (CR 2004/21, p. 13, par. 22).

74
LICEITE DE L'EMPLOI DE LA FORCE (OP. IND. KOOIJMANS) 1082

Ce qui est vrai pour le défendeur l’est aussi, et à plus forte raison encore,
pour la Cour. Le fait que la Cour a l’obligation, dans certaines circon-
stances, de déterminer d’office qu’elle a bien compétence ne saurait, par
un raisonnement a contrario, devenir l’obligation d’examiner d’éven-
tuelles bases de sa compétence que le demandeur n’a pas invoquées.
Comme le dit Rosenne:

«I ne fait aucun doute que le choix d’un chef de compétence est
tout autant un acte politique que la décision d’introduire une ins-
tance, et, lorsqu'elle est confrontée à des questions politiques de cette
nature, la Cour suit sa pratique habituelle qui consiste à ne pas se
mettre à la place de la partie concernée. C’est pour cette raison qu’il
n’est pas judicieux que la Cour applique d’office un principe tel que
curia jura novit pour remplacer un chef de compétence par un chef
qui n’a pas été invoqué.» (Op. cit., p. 956.)

La Cour n’a pas non plus à se prononcer sur un titre de compétence
qui n’a pas été revendiqué.

26. Le demandeur n’ayant pas démontré ni même tenté de démontrer
qu’elle a compétence, la Cour, à mon avis, aurait dû décider in limine litis
de rayer les huit affaires du rôle général.

(Signé) Pieter H. KOOTMANS.

75
